EXHIBIT AMENDED AND RESTATED SENIOR EXECUTIVE TERMINATION BENEFITS AGREEMENT This Amended and Restated Senior Executive Termination Benefits Agreement (the “Agreement”), dated as of January 15, 2009 (the “Effective Date”), by and between Darling International Inc., a Delaware corporation (the “Company”), and John O. Muse (the “Executive”). W I T N E S S E T H: WHEREAS, the Executive and the Company previously entered into that certain Senior Executive Termination Benefits Agreement, dated as of December 31, 2007, as amended by that First Addendum to
